The petitioners seek to establish their title to certain bonds and cash formerly on deposit in two Florida banks and appeal from the denial and dismissal of their petition by a probate judge. The evidence is reported but the judge made no findings of fact. We thus have the duty to examine the evidence and decide the case, reaching our own conclusions. The decree dismissing the petition “imports a finding of every fact essential to support. . . Q.he judge’s] conclusion.” Berry v. Kyes, 304 Mass. 56, 57. Durfee v. Durfee, 293 Mass. 472, 478. The findings of the judge necessarily implied from the entry of the decree will not be reversed unless they are plainly wrong. Levanosky v. Levanosky, 311 Mass. 638, 639. The petition alleges that the bonds and cash were given to the petitioners by an elderly woman now deceased in exchange for their undertaking her general care and maintenance. The judge heard conflicting evidence on this claim. He was in a much better position than we to assess the validity of all the evidence he heard. He apparently accorded no weight to that which came from the petitioners and their witnesses and believed contrary evidence presented by the respondents. Our review of the evidence does not indicate that he was plainly wrong.

Decree affirmed.